DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-23, drawn to a valve and a wellbore system, classified in e21b2200/06.
II. Claims 11-15, drawn to a method of sealing a wellbore, classified in 33/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method requires pumping cement into a wellbore, whereas the system could be used during another non- cement based operation. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Do to the diverse nature of the apparatus claims and the method, searching different classification areas would be required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Greg Parker on 9/20/22 a provisional election was made without traverse to prosecute the invention of I, claims 1-10 and 16-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Drawings
The drawings are objected to because
Poor line/ shading quality in figures 1 and 2A.
 Figures 3-8 present cross sectional views of the device with improper shading which renders the figures illegible.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, and 5 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 20210348478 A1 to Novelen.
 Novelen discloses
 Regarding claim 1: . A valve, comprising: 
a housing 605; 
a sliding sleeve 620a disposed in the housing 605 and defining an annular flow path 615 between the sliding sleeve and the housing (Figures 6a,6b), the sliding sleeve configured to move from a closed positioned closing the annular flow path to an open position opening the flow path (Figures 6a,6b); and 
a plug member 200 positioned within the annular flow path, the plug member comprising  a metal configured to expand in response to hydrolysis to seal the annular flow path. ([0016],[0039])
 Regarding claim 2:  The valve as recited in Claim 1, wherein the plug member 200 is configured to be protected from reactive fluid when the sliding sleeve is in the closed position and configured to be exposed to the reactive fluid when the sliding sleeve is in the open position. ([0039], figures 6a,b)
 Regarding claim 5:  The valve as recited in Claim 1, further including a displacement plug 630 positioned within the sliding sleeve.
 Regarding claim 16: 16. A well system, comprising: 
a wellbore positioned in a subterranean formation (Figure 6a); and 
a valve 620 positioned within the wellbore, the valve including; a housing 605; a sliding sleeve 620 disposed in the housing and defining an annular flow path 615 between the sliding sleeve and the housing, the sliding sleeve configured to move from a closed positioned closing the annular flow path to an open position opening the flow path (Figures 6a,6b); and 
an expanded metal plug 200 member positioned within the annular flow path, the expanded metal plug member comprising a metal that has expanded in response to hydrolysis to seal the annular flow path. ([0016],[0039]. Figure 6d shows where the plug 200’ in a closed position- see [0045])



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210348478 A1 to Novelen.
Regarding claim 3: Novelen discloses the claimed invention except  wherein the plug member is a first plug member, and further including a second plug member positioned within the flow path, the second plug member comprising the metal configured to expand in response to hydrolysis. 
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the system of Novelen such that there were two plug members in series, so as to provide a back-up plug.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210348478 A1 to Novelen, in view of US 20190264538 A1 to BOWERSOCK.
Regarding claim 19: Novelen discloses the well system as recited in Claim 16, further including a displacement plug 630 located within the sliding sleeve 620, and further wherein the displacement plug includes a plug body landed in the sliding sleeve (figure 6b), 
However, Novelen fails to disclose  one or more displacement fins coupled to the plug body for displacing the plug body downhole. 
Bowersock teaches the use of darts with fins for operating a sliding sleeve valve ([0042,0046], figure 8a,b)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Novelen to use a dart with fins to displace the dart downhole, to operate his sleeve valve, since the Examiner notes the equivalence of ball, plug and darts for their use in the downhole dropped objects for shifting sleeve art and the selection of any of these known equivalents to a ball would be within the level of ordinary skill in the art

Allowable Subject Matter
Claims 4, 6-10, 17-18 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110098202 A1 teaches swellable metals for wellbore applications.
US 20200325749 A1 teaches a seal using expandable metal.
US 20050072576 A1 teaches an expandable seal that is reactive to fluid.
US 20100108148 A1 teaches a material that expands to close of an annular flow path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674